----    RENDERED: AUGUST 26, 2010
                                                          TO BE PUBLISHED

                                   ~irtt
               ,;VUyrrntr Caurf of ~irttFl-
                                         Fl-
                              2008--SC--000894-DG


COMMONWEALTH OF KENTUCKY



                    ON REVIEW FROM COURT OF APPEALS
V.                     CASE NO. 2007-CA-002518-MR
                  FAYETTE CIRCUIT COURT NO . 07-CR-00242



NABRYAN MARSHALL                                                       APPELLEE



                OPINION OF THE COURT BY JUSTICE SCOTT

                                   REVERSING



      After entering a conditional guilty plea, Appellee, Nabryan Marshall, was

convicted of trafficking in a controlled substance and bail jumping in Fayette

Circuit Court on October 15, 2007. Appellee's plea bargain reserved his right

to appeal the trial court's order overruling his earlier motion to suppress

evidence that he alleges was collected in violation of the Fourth Amendment of

the United States Constitution and Section Ten of the Kentucky Constitution .

On direct appeal, Appellee successfully argued that the search was

unconstitutional, and the Kentucky Court of Appeals reversed the trial court's

order. The Commonwealth, Appellant, then petitioned this Court for

discretionary review, asking us to reverse the Court of Appeals' determination

that (1) a search more invasive than a Terry frisk was not constitutionally
permitted, and (2) the strip search in this case was conducted unreasonably .

We granted, that petition, and now reverse the Court of Appeals on both issues .

                                   I. Background

      On January 2, 2007, Appellee was spotted by Officer Schwartz of the

Lexington Metro Police Department . After securing backup, Schwartz decided

to engage him, being under the impression that Appellee had an outstanding

warrant. As explained below, the officer eventually made contact with Appellee

in a nearby apartment unit, where, on location, he conducted a strip search of

Appellee's groin area. That strip search is the seminal event to this appeal .

Due to the factually intensive nature of our analysis below, we reserve further

recitation of the relevant facts at this juncture .

                                    II. Analysis

                     A. Terry Frisk and Subsequent Search

      We first address the Commonwealth's contention that the Court of

Appeals erred by concluding that a search more invasive than a Terry frisk was

not merited in this case .

      Both the Fourth Amendment to the United States Constitution and

Section Ten of the Kentucky Constitution guarantee "[t]he right of the people to

be secure in their person, house, papers and effects, against unreasonable

searches and seizures ." Ordinarily, under both Constitutions, a search or

seizure may not be had by the government unless a detached magistrate finds

probable cause and issues a warrant. Helton v. Commonwealth, 299 S.W.3d
555, 560-61 (Ky . 2009) . Obtaining that warrant makes the search or seizure

constitutionally permissible, absent other defects .

       Yet, there are limited exceptions where the government is not required to

seek the permission of a detached magistrate before searching or seizing a

person. In particular, an officer may arrest an individual without a warrant

where he has probable cause to believe that the person has committed a felony.

KRS 431 .005(1)(c) .l Additionally, where an arrest warrant has been issued for

a suspect, that warrant will provide the arresting officer with all the valid

probable cause needed to arrest that individual-and the officer will need

nothing more. KRS 431 .005(1)(a) .

      Searches are governed in nearly the same fashion as seizures. But, like

the rule governing seizures, there are also exceptions, one being a search

incident to arrest.   United States v. Robinson, 414 U.S . 218 (1973) ; Gustafson

v. Florida, 414 U.S. 260 (1973) . Under this exception, an officer may make a

warrantless search of an arrested individual, the justification being the need to

disarm the suspect and, equally important, the need to preserve evidence for

later use at trial . Robinson, 414 U.S . at 234 (citing Agnello v. United States,

269 U.S. 20 (1925) ; Abel v. United States, 362 U.S. 217 (1960)) .

      And, there are circumstances when an officer may make a limited seizure

and a limited search without either a warrant or probable cause. In Terry v.

Ohio, the United States Supreme Court carved out this exception to the


  1 An officer may also arrest an individual for a misdemeanor where that
  misdemeanor is committed in the officer's presence . KRS 431 .005(1)(d) .
probable cause requirement, permitting brief investigatory stops in

circumstances where police officers have a reasonable suspicion that "criminal

activity may be afoot." 392 U .S . 1, 30 (1968) . So long as the officer can

articulate facts giving rise to his suspicion of criminal activity, and where his

suspicions are reasonable under the circumstances, a brief stop of a suspect is

constitutionally condoned . Id. Moreover, once the officer makes a lawful Terry

stop, she may then "frisk" that individual where she is of a reasonable belief

that the suspect is armed and presently dangerous . Ybarra v. Illinois, 444 U.S.
85, 92-93 (1979) (citing Adams v. Williams, 407 U .S . 143, 146 (1972)) ; Terry,

392 U .S. at 21-24 . During these Terry frisks, an officer may seize any

contraband he finds, so long as the illegal nature of the contraband is

immediately apparent to the plain feel of his hand. Minnesota v. Dickerson, 508

U .S. 366, 375 (1993) .

      These brief Terry frisks often mature into full-blown probable-cause-

based searches, particularly when an officer, while conducting a pat down,

becomes immediately aware of contraband, and does so without manipulation

of the object felt, but with the simple plain feeling of his hand. Dickerson, 508

U.S . at 376 . In other words, under the "plain feel" doctrine the object must be

immediately identifiable as a weapon or contraband by a simple "pat down"

before it may be legally seized. Id. Once recognized as a weapon or contraband,

an officer may perform a more invasive search such as entering the pockets of

the suspect or even placing his hands down a suspect's pants, wherever the
immediately apparent contraband may be . See Murrell v. Commonwealth, No.

2003-CA-000436-MR, 2004 WL 1175782 (Ky. App . May 28, 2004) (it is

constitutional for a police officer to place his hands inside an arrestee's pants

and underwear to retrieve what he knows, upon plain feel and without

manipulation, to be contraband) . Moreover, once an illegal substance is

identified on the suspect, the reasonable suspicion required to detain the

suspect ripens into probable cause and an arrest may be made meriting an

even further probable-cause-based search of other areas. United States v.

Scroggins, 599 F.3d 433, 441 (5th Cir. 2010) .

      However, when a defendant alleges that the government collected

evidence from his person in a fashion violative of the above-discussed rules, a

suppression hearing is warranted . RCr 9 .78 . At this hearing, a court must

consider whether the warrantless search was conducted in a manner that does

not trample the Fourth Amendment . Normally, that inquiry questions the

existence of probable cause or reasonable suspicion, whatever the situation

necessitates . And where the court determines that an officer conducted the

search or seizure without the appropriate level of reasonable suspicion or

probable cause, suppression of the discovered, incriminating evidence will be

commanded. United States v. Calandra, 414 U .S . 338 (1974) ; See also Young v.

Commonwealth, 313 S .W.2d 580 (1958) .

      When required, an appellate court in this Commonwealth will review a

trial court's suppression decision pursuant to RCr 9 .78, which provides in part
 that, "[i]f supported by substantial evidence the factual findings of the trial

 court shall be conclusive." If upon. review of the factual findings under a

 clearly erroneous standard, we conclude that the trial court's findings are

 supported by substantial evidence, we then undertake a de novo review of that

 court's application of the law to those facts . Commonwealth v. Pride, 302

 S.W .3d 43, 49 (Ky. 2010) .

       With these guiding principles in mind, we turn to the case at bar, and

judge the correctness of the Court of Appeals' determination that the search in

this case exceeded that which is permitted by Dickerson, supra, and, further,

its determination that any exploration beyond a Terry frisk was improper .

       The Commonwealth asserts that the Court of Appeals erred when it

determined that Officer Schwartz exceeded his authority to search Appellee's

groin area and posits that the Court of Appeals did not provide the appropriate

deference to the trial court's determination that the officer was immediately

aware of the contraband in Appellee's underwear.

      Appellee responds by arguing that a search beyond a Terry frisk was not

constitutionally permissible and was illegal under the facts in this case . As a

result, Appellee contends that the Court of Appeals was correct in reversing the

trial court's contrary determination .

      Having considered the circumstances of the search, the trial court's

findings, and the parties' arguments, we hold that a search more invasive than
 a Terry frisk was appropriate in this case and therefore reverse the Court of

 Appeals' determination that the search exceeded constitutional limits .

       Here, Schwartz testified that: (1.) after spotting Appellee in an area

 known for criminal activity ; (2) being informed that Appellee was actively selling

 narcotics ; (3) knowing from prior contact that Appellee was usually armed; and

 (4) because of his knowledge that there was an "unconfirmed warrant" for

Appellee's arrest, he decided to wait for backup and then "make contact" with

Appellee'2 By the time backup arrived, Schwartz had lost sight of Appellee, so

the officers then began to search the area .

       During their search, the officers encountered a frantic witness who

informed them that Appellee was involved in a fracas inside a nearby

apartment unit. As the officers approached the complex, Schwartz witnessed

two women climbing out of the back window of the suspect apartment unit.

The women stated that there was an altercation going on in the apartment and

that they wanted to escape the situation . Schwartz and the other officers then

proceeded to enter the apartment and could hear the confrontation upon

arrival . As they proceeded through the apartment, Schwartz testified that he

spotted Appellee toward the back of one of the rooms with his back-side

partially turned toward Schwartz and with both hands down the front portion

of his pants. All the while, another individual was yelling from inside the


  2 The trial court directly questioned Schwartz about the definition of an
  "unconfirmed warrant." He testified that an "unconfirmed warrant" is a warrant
  that the officer is aware of, but is unsure of whether it has been served or is still
  outstanding. He testified that a warrant is only confirmed by either the district
  court or the sheriff's office.
 apartment "It's in his crotch-it's in his crotch!" Schwartz, fearing that he had

 just witnessed Appellee conceal a weapon in his groin area, placed Appellee in

 hand cuffs and performed a Terry frisk.

       On direct examination, Schwartz testified that while performing the Terry

 frisk he felt a hard, rock-like substance in Appellee's groin area, and, based on

 his five years' experience as a police officer, determined it "to be possibly crack

 cocaine ." (emphasis added) . In contrast, on cross-examination, Schwartz

 testified that upon feeling the golf ball sized object he "knew it to be crack

cocaine based on all [his] experience with it." (emphasis added) . After hearing

Schwartz's testimony, the trial court found that the officer immediately knew

the item was contraband upon contact, that Schwartz did not manipulate the

object when making his determination, or that that there was insufficient

evidence to show that the officer could have mistaken the object for a part of

Appellee's anatomy. The court denied the motion to suppress .

      The Court of Appeals reversed the trial court's order, concentrating on

the officer's testimony that the object could "possibly" be crack cocaine . The

Court of Appeals, also influenced by the fact that Schwartz had determined the

absence of a weapon on Appellee when he decided to do a more invasive

search, found that the object felt could have been numerous items other than

contraband. Relying in part on our opinion in Commonwealth v. Jones, 217

S .W.3d 190 (Ky. 2006), the Court of Appeals determined that further

exploration beyond a Terry pat down was improper . We disagree and therefore
       reverse the Court of Appeals and reinstate the trial court's order denying

       Appellee's motion to suppress .

             Because the parties do not contest whether there existed reasonable

       suspicion to stop or frisk Appellee in this case, we begin our analysis with the

      determination of whether a search more invasive than a Terry frisk (a strip

      search) was permissible .

             Strip searches are not always appropriate and as noted above, even when

      "a person is validly arrested [or validly arrestable, that] does not mean that he

      is subject to any and all searches that the arresting officer may wish to

      conduct." United States v. Mills, 472 F.2d 1231, 1234 (D.C . Cir . 1972) (en

This
 banc) . 3 rule is specifically applicable to strip searches, as they are

      extremely invasive and in fact will sometimes be totally improper, repugnant,

      and illegal. See Stewart v. Lubbock County, 767 F.2d 153, 156-57 (5th

      Cir.1985) (strip searches conducted without reasonable suspicion that minor

      offenders had possession of contraband are unreasonable and violate the

      Fourth Amendment) ; Taylor v. Commonwealth, 507 S .E .2d 661, 663 (Va. App.

      1998); see also Mary Beth G. v. City of Chicago, 723 F.2d 1263, 1272 (7th

      Cir .1983) (strip searches prohibited where minor offenders are not inherently

     dangerous, are not being committed to a jail population but are merely being

     briefly detained, and officers have no reason to believe they are hiding weapons

     or contraband) . Searches may not be conducted on the "mere chance that

        3 Whether Appellee was arrested at the time this search was conducted is irrelevant.
        See footnote 9, infra.
 desired evidence might be obtained ." Schmerber v. California, 384 U .S. 757,

 769-70 (1966)) ; see also LaFave 8v Israel, Criminal Procedure § 3 .5(c), at 177 (2d

 ed . 1992) (routine strip searches cannot be "employed against all classes of

 arrestees") . But there are situations where strip searches are necessary and

 particularly so where the officer has probable cause to specifically search such

 a private area to preserve or prevent the destruction of evidence or to discover a

 concealed weapon. Such were the facts surrounding our holding in Williams v.

 Commonwealth, a decision based on events resembling those here. 147 S .W.3d

 1 (Ky. 2004) .

       In Williams, the police conducted a strip search of the defendant on

location in an apartment bathroom . Id. There, we addressed whether the strip

search conducted was supported by probable cause. Id. In answering the

question in the affirmative, we found that because the officers had reliable

information that the defendant had hidden the contraband between his

buttocks, and because the officers were reasonable in believing that the

arrestee placed the evidence at risk of being lost, the search was supported by

probable cause . Id. at 8 .

       Here, the officer had more knowledge than what the officers had known

in Williams . Schwartz was told that Appellee was actively selling drugs and

knew from his prior experience 4 that Appellee tended to carry a weapon . With

this knowledge, and during his investigation of a fracas that produced three

  4 Schwartz had arrested Appellee on other occasions and testified that he had "quite
  a bit of prior contact" with him.
fleeing witnesses (two from a rear window of the same unit housing Appellee)

Schwartz faced what one would reasonably believe to be a dangerous situation

and suspect. What is more, during this investigation, Schwartz witnessed

Appellee place both hands down the front of his trousers while another

occupant of the apartment unit was yelling, "it's in his crotch!"

      With this knowledge and while in a precarious environment, Schwartz

placed Appellee in handcuffs and conducted a Terry frisk, later testifying that

the frisk revealed a hard, rock-like substance he knew to be crack cocaine-5 It

was then that Schwartz decided to conduct a search more invasive than a Terry

frisk. In a bedroom with the door partially opened, Schwartz and another

officer faced the Appellee toward the wall and pulled down his pants and

underwear. The officers then peered between Appellee's thighs, viewing

Appellee's body from his back side . There, the two officers saw a plastic bag

containing a white substance dangling from the front of Appellee's scrotum .

      Schwartz had probable cause to conduct a search more invasive than a

Terry frisk in this case because he knew what he felt was crack cocaine . By

placing the crack cocaine in a location that makes the contraband immediately

apparent to the plain feel of an officer's open hand, Appellee essentially

  5 We note that if taken alone and in a vacuum, the officer's testimony that he
  believed the rock-like substance "to be possibly crack cocaine" might have
  warranted suppression . However, Schwartz clarified his position when cross
  examined and unequivocally stated that when he felt the hard object secreted in
  Appellee's groin area, he knew it to be cocaine . Where there is a discrepancy in
  testimony, it is the trial court that should make the determination as to which
  portion of the inconsistent testimony to believe and that decision will not be
  disturbed on appeal absent a lack of substantial evidence to support that finding.
  Pride, 302 S .W.3d at 49 .
positioned the contraband in what can be analogized as in "plain view" of the

officers .6 We find this search directly supported by Dickerson and Williams,

supra and hold that that the reasonable search of an individual should not be

held unconstitutional simply because the suspect chooses to hide contraband

in a potentially embarrassing location and does so in a manner that makes the

contraband immediately apparent to the plain feel of an officer's open hand .

       In as much as the Court of Appeals was influenced by the handcuffing

of Appellee and thus considered his inability to make contact with the

contraband, we find such a consideration unnecessary. Upon immediately


  6 In Dickerson, the United States Supreme Court analogized the plain-view doctrine
  to searches where an officer becomes immediately aware of contraband by the pl ain
  feel of his hand. There, Justice White explained :

     We think that [the plain-view doctrine] has an obvious application
     by analogy to cases in which an officer discovers contraband
     through the sense of touch during an otherwise lawful search . The
     rationale of the plain-view doctrine is that if contraband is left in
     open view and is observed by a police officer from a lawful vantage
     point, there has been no invasion of a legitimate expectation of
     privacy and thus no "search" within the meaning of the Fourth
     Amendment-or at least no search independent of the initial
     intrusion that gave the officers their vantage point . [citations
     omitted] . The warrantless seizure of contraband that presents
     itself in this manner is deemed justified by the realization that
     resort to a neutral magistrate under such circumstances would
     often be impracticable and would do little to promote the
     objectives of the Fourth Amendment . [citations omitted] . The same
     can be said of tactile discoveries of contraband. If a police officer
     lawfully pats down a suspect's outer clothing and feels an object ,
     whose contour or mass makes its identity immediately apparent,
     there has been no invasion of the suspect's privacy beyond that
     already authorized by the officer's search for weapons ; if the object
     is contraband, its warrantless seizure would be justified by the
     same practical considerations that inhere in the plain-view
     context .
508 U.S. at 375-76 .
identifying the contraband as crack cocaine, Schwartz's reasonable suspicion

ripened into probable cause and he had the authority to arrest Appellee for any

number of charges stemming from the possession of the crack cocaine, most of

which are felonies . Based upon this probable cause alone, Schwartz was

entitled to conduct a probable-cause-based search incident to arrest .?      And

when an officer has probable cause to conduct a warrantless arrest and search,

we do not require the officer to make a determination regarding the probability

of the arrestee's ability to destroy evidence on his person when performing a

search incident to that arrest . Collins v. Commonwealth, 574 S .W .2d 296 (Ky.

1978) (citations omitted) . We hold that as long as the arrestee is searched

incident to an arrest, officers may retrieve any evidence or weapon on his

person whether or not within his reach.$ A contrary conclusion would lead to

an unsound result as it would prohibit officers from removing evidence that


 7 Notwithstanding the Court of Appeals' concern with the timing of the search and
 the arrest we find the question of whether Appellee was under arrest at the time the
 search was conducted irrelevant. We need not make that determination to decide
 whether a probable-cause-based search was appropriate . In Rawlings v. Kentucky,
 the United States Supreme Court affirmed our judgment and ruled that "it is not
 particularly important that the search preceded the arrest" when the police had
 probable cause to arrest the defendant before the search and "the formal arrest
 followed quickly on the heels of the challenged search ." 448 U.S. 98, 111 (1980) .
 Here, the probable cause to arrest the defendant was supplied by the officer's
 realization that he harbored drugs on his person . Furthermore, the arrest
 immediately followed the search and thus we find Rawlings directly on point.


 8 We note that suspects harboring drugs on their person often attempt to discard
 them in the back of police cruisers after they have been arrested . See Spears v.
 Commonwealth, 78 S .W.3d 755 (Ky. App . 2002) ; Prescott v. Commonwealth, No.
 2006-CA-000383-MR, 2007 WL 706848 (Ky. App. March 9, 2007) ; Mitchell v.
 Commonwealth, No. 2008-CA-000808-MR, 2004 WL 2150284 (Ky. App. Sept. 24,
 2004) .
they know to be on an arrestee's person simply because the arrestee cannot

access the evidence due to his being in handcuffs or otherwise restrained .

And because the preservation of evidence is as equally important as officer

safety, such a rule would further lead to the absurd conclusion that an officer

cannot remove a weapon if that arrestee is restrained and unable to access the

weapon on his person. We repeat that neither the Constitution of Kentucky

nor the Constitution of the United States requires an officer to weigh an

arrestee's probability of success of obtaining a weapon or destructible evidence

before searching a suspect incident to an arrest. Id. at 297 (citations omitted) .

                       B. Reasonableness of the Search

      Having concluded that a search more invasive than a Terry frisk was

indeed supported by probable cause, we now turn to the Court of Appeals'

determination that the strip search conducted in this case so exceeded the

bounds of propriety and reasonableness as to be unconstitutional.



      The Commonwealth argues that the Court of Appeals should be reversed

because the manner in which the strip search was conducted was reasonable

under the circumstances . Specifically, the Commonwealth argues that because

Appellee was not exposed to any undignified, humiliating, or terrifying touching

or trauma, the search was conducted within constitutional bounds .

      Appellee counters that the search was unreasonable because the

contraband was not immediately apparent after a Terry pat down and thus the
 officers exceeded their authority by pulling down his pants and underwear.

 Ultimately, Appellee asks this Court to recognize that because a strip search,

 regardless how professionally and courteously conducted, is an embarrassing

 and humiliating experience, the search should have taken place at the police

 station and not in the apartment where Appellee was arrested . Moreover,

Appellee argues that by conducting the search in a room with an open door, he

was exposed to the apartment's other occupants, and thus subjected to an

unconstitutional search .

      There exists no brightline rule to determine how invasive a search may

be when conducted without a search warrant, but we again recognize that

simply because "a person is validly arrested does not mean that he is subject to

any and all searches that the arresting officer may wish to conduct." Mills, 472

F .2d at 1234 . Different circumstances will give rise to different searches and

seizures, some searches and seizures being reasonable in one circumstance

and not in others ; but reasonableness under the circumstances is the

cornerstone . Thus, a search may be supported by probable cause, but may be

conducted in a manner making it so unreasonable as to require a finding of

unconstitutionality . See Schmerber, 384 U.S . 757 (where the United States

Supreme Court first analyzed whether the search was supported by probable

cause and then determined whether the search (a blood test) was conducted in

a reasonable manner) ; see also Campbell v. Miller, 499 F.3d 711, 718 (7th Cir.

2007) (holding that strip search incident to arrest was not per se unreasonable
 but holding that search was performed in an unreasonable manner when

 conducted in view of the public) . In any event, we recognize that "[s]trip

 searches of detainees are constitutionally constrained by due process

 requirements of reasonableness under the circumstances." Logan v. Shealy,

 660 F.2d 1007, 1013 (4th Cir.1981), cent. denied, 455 U .S. 942, (1982) ; Taylor,
507 S.E.2d at 663.

                                  1 . Bell Factors

       To make the determination of reasonableness, we consider the factors

recommended by the United States Supreme Court in the case of Bell v.

 Wolfish, using them to balance the need for. the particular search versus the

personal rights that the search entails. 441 U .S . 520, 559 (1979) . These

factors include: (1) the scope of the particular intrusion; (2) the manner in

which the search is conducted; (3) the justification for initiating the search ;

and (4) the place in which it is conducted . Id.

             After considering these factors and the specific circumstances

surrounding this search, we conclude that the search was conducted in a

reasonable manner.

                   a. The Scope of the Particular Intrusion

      The scope of the search in this case was broad. It involved the exposure

of Appellee's buttocks and genital area and we agree that "regardless of how

professionally, and courteously conducted, it is an embarrassing and

humiliating experience by definition ." Hunter v. Auger, 672 F .2d 668, 674 (8th
Cir . 1982) . Outside of a physical examination, chemical examination, or cavity

search, this type of search is the most invasive performed . Thus, we find that a

more intensive analysis is necessary when searches of this nature are

conducted, especially when done in the field . That is not to say, however, that

these searches are per se prohibited-no court in this Commonwealth has ever

made such a declaration, and we decline to do so today. But we do note that

officers should be cautious when performing these types of searches, outside of

a sanitary and secure police station . And while this case provides facts

sufficient to support the reasonableness of the search conducted, that will not

always be the case . Indeed, the police risk the loss of evidence when they

subject arrestees to strip searches outside of the police station, and even

sometimes when the search is conducted in the station house. See Stewart,
767 F.2d at 156-57 (holding strip searches conducted in the station house

without reasonable suspicion that minor offenders had possession of

contraband are unreasonable and violate the Fourth Amendment) .

      Here, as stated above, the officers faced a dangerous situation. With the

knowledge that Appellee sometimes carried weapons and that an altercation

was taking place, the officers proceeded through the confines of an apartment

to investigate. Upon witnessing Appellee place something in his pubic area,

and determining it to be contraband after performing a Terry frisk, the officer

decided to visually search the external parts of Appellee's groin and buttocks.

The officers did not probe into Appellee's body cavity and neither did they
manipulate any part of his anatomy. The scope of this search was confined to

visually inspecting what the officer immediately knew to be contraband .

      Thus, after fully weighing the facts surrounding this search, we conclude

that its broad nature was necessary and was constitutionally in bounds .

              b. The Manner in Which the Search is Conducted

      We find that the manner of the search and the appropriateness thereof

should be controlled and determined by certain factors considered in

Schmerber, 384 U.S . 757. There, the Court, after determining that probable

cause supported the search, considered whether the search was reasonable

and : (1) analyzed the type of search and its commonality (there, a blood test

routinely used) ; (2) considered who performed the search (there, medical

personnel) ; (3) weighed risk, pain and trauma to the arrestee (there, all of

which were minimal) ; and (4) considered the skills required to conduct the

search (there, medical practices controlled) . Id. at 769 . We thus consider these

factors in the case at bar to determine whether the manner of the search

conducted on Appellee was appropriate.

       i. Type of Search Performed, its Commonality, and by Whom

      We first consider two of Schmerber's considerations in conglomeration-

the type of search performed, its commonality and by whom-and conclude

that they support a finding that the manner of this search was appropriate .

      Here, trained officers conducted a search that is commonly performed on

arrested individuals who officers already know hide drugs on their person.
Strip searches, especially of individuals who have hidden contraband in the

manner Appellee did, are necessary to preserve evidence, to prevent infiltration

of contraband into detainment centers and, sometimes, for officer's safety.

Thus, we find them appropriate in some cases, particularly so here because the

officer became immediately aware upon the plain feel of his hand that Appellee

harbored drugs in a peculiar location on his person.

                      ii. Existence of Risk, Pain, or Trauma

       We next consider the existence of risk, pain, or trauma. We first note

that physical pain should not be the end of a court's inquiry, but rather mental

pain should be considered as well .    Here, while we find an absence of physical

pain due to the search being visual in nature, we recognize that the search was

probably a embarrassment to Appellee and thus consider his mental pain and

its traumatic effects .

      We reiterate that a strip search is one of the most invasive and traumatic

searches conducted. However, the fact that Appellee was turned, facing away

from the "open door" and that no one other than the two officers were in the

line of sight leads to the conclusion that the embarrassment was minimized to

some degree.9 Again, we repeat that simply because an individual chooses to

hide contraband in an intimate location and does so making it immediately

apparent to police, he may not then complain that the officers searched his

person in an inappropriate manner absent other aggravating circumstances.


  9 Had the officers simply closed the door completely, we would have been less
  concerned with the embarrassing nature of this search.
       Our consideration of trauma and mental pain is also affected by the fact

 that the officers did not come into physical contact with Appellee's genitals or

 buttocks . As noted by the Court of Appeals, even after seeing the drugs

 dangling from Appellee's genital area, the officers demonstrated restraint and

 common decency by removing the contraband without making physical contact

with Appellee's anatomy. And while we understand that a visual examination

is certainly uncomfortable, we posit that physical contact would have been

even more upsetting. Thus, we find that the visual inspection, while inherently

traumatic, involved minimal trauma and pain to Appellee .

                iii. Knowledge Required to Perform the Search

       Finally, we turn to the knowledge required to perform this type of search,

and conclude that, unlike the medical procedure addressed in Schmerber, a

visual strip search of an arrestee does not necessitate specialized training. We

believe, the only knowledge required to conduct a strip search is supplied by

common sense and decency as demonstrated by the officers here when they

performed the search within four walls and by excluding everyone but the

officers involved.

      Here, the officers did not disrobe Appellee for public viewing and neither

did they conduct the search outside in an open field . And although there is

testimony that the door was partially opened, the officer testified that no one

else was in the line of sight . The knowledge to do the strip search in private

was exhibited by the officers in this case. Thus, we find that the officers
possessed an adequate know-how to perform this type of search .

       After considering the factors evaluated in Schmerber, we conclude that

the search was conducted in an appropriate manner .

                 c. The Justification for Initiating the Search

       Having found that the search was supported by probable cause, we find

adequate justification for this search . It goes without saying that had the

officer not been made immediately aware of the contraband by the plain feel of

his hand during a Terry pat down, and continued to conduct a strip search of

Appellee in the field, such conduct would shock the conscience of this Court

and would not be tolerated. But we do not have that here .

       Here, the search was performed after the officers : recognized that

Appellee might be subject to a bench warrant; witnessed him conceal

something near his groin; faced a potentially dangerous, ongoing fracas ; heard

an individual scream "It's in his crotch!"; knew that he sometimes carried a

weapon ; and became immediately aware that Appellee was harboring drugs on

his person. We find that because of the need for officer and public safety and

the need to preserve evidence, there existed ample justification to conduct this

search .

                    d. The Place in Which it is Conducted

       Finally, we turn to the last Bell factor and consider the location in which

the police conducted the search . Of all the factors considered thus far, we find

this factor most troubling, yet ultimately conclude that it was reasonable under
the circumstances. See Polk v. Montgomery Co, 782 F.2d 1196, 1201-02 (4th

Cir .1986) (whether the strip search was conducted in private is especially

relevant in determining whether a strip search is reasonable under the

circumstances) . We recognize that strip searches are necessary for a plethora

of reasons, and we understand that in order to preserve the safety of officers, of

the public and of evidence, they must sometimes be employed . But we also

take this opportunity, as did the United States Supreme Court, to issue a

caveat : these interests "hardly justify disrobing an arrestee on the street ."

Illinois v. Lafayette, 462 U .S . 640, 645 (1983) . Indeed some courts have

suppressed evidence where police officers, in an attempt to recover evidence,

have exposed an arrestee's most private anatomy to the public . However, most

of those cases involved searches conducted outside of four walls . See Amaechia

v. West, 237 F.3d 356, 361-62 (4th Cir. 2001) (holding a visual strip and visual

cavity search unreasonable when done beside a police car) ; Hill v. Bogans, 735
F.2d 391, 394 (10th Cir. 1984) (finding unconstitutional "routine strip searches

in a public area of persons detained for minor traffic offenses") ; United States v.

Ford, 232 F. Supp . 2d 625 (E.D . Va. 2002) (holding search unreasonable when

conducted on the highway in broad day light) . We do not have that here .

      Here, while it is true that Appellee was strip searched in a room with a

partially opened door it is also true that no one was in the line of sight during

the search and that only the officers were in the room. And while the Court of

Appeals was concerned with the possibility that someone might be able to peer
into the room where the search was taking place, the evidence is to the

contrary.l0 We refuse to suppress evidence based upon the unsupported

assertion that the search was conducted in a manner potentially exposing

Appellate to prospective onlookers. Where a search is conducted unnecessarily

exposing an arrestee's naked body to the public, we will suppress absent the

most extraordinary and bizarre circumstances-but conjecture without

evidence will not be considered .

       Ultimately, because Appellee was strip searched within four walls and

because he was not exposed to anyone not involved with the search, we

conclude that the place in which the search was conducted was reasonable.

       Therefore, after considering the Bell-factors, we conclude that the need

for the search outweighed the privacy considerations in this case.

                                    III . Conclusion

       For the foregoing reasons, the Court of Appeals is reversed and the

Fayette Circuit Court's order denying Appellee's motion to suppress is

reinstated .

      All sitting. All concur.




  to Appellee did not testify at trial, only officer Schwartz who swore that no one was
  in "line of sight ."
COUNSEL FOR APPELLANT:

Jack Conway
Attorney General of Kentuc

Gregory C. Fuchs
Assistant Attorney General
Office of Attorney General
Office of Criminal Appeals
1024 Capital Center Drive
Frankfort, KY 40601-8204


COUNSEL FOR APPELLEE :

Linda Roberts Horsman
Assistant Public Advocate
Department of Public Advocacy
100 Fair Oaks Lane
Suite 302
Frankfort, KY 40601